Citation Nr: 1612133	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  14-02 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to basic eligibility for Department of Veterans Affairs (VA) compensation benefits.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The appellant served with the Puerto Rico National Guard from February 1972 to November 1993 with verified active duty for training (ACDUTRA) from June 1972 to October 1972.  The appellant contends that he has additional periods of ACDUTRA and also periods of inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).  

The appellant testified before a Veterans Law Judge (VLJ) at a Travel Board hearing in April 2014.  A transcript is of record, but the VLJ who conducted the hearing is not available to participate in this decision.  In November 2015, the Board notified the appellant that the VLJ who conducted his hearing was not available to render a decision in his case, and asked the appellant if he wished to appear at a new hearing before a VLJ who would participate in his decision.  In a December 2015 response, the appellant indicated that he did not wish to have another hearing.

In April 2014, the appellant submitted additional evidence in support of his claim with a waiver of RO review.  38 C.F.R. § 20.1304 (2015).

The reopened issue of basic eligibility for VA compensation benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2006 RO decision denied the appellant's claim for disability compensation based upon a finding that the appellant did not have qualifying active military service.  While the appellant filed a notice of disagreement in April 2007, he did not perfect an appeal of the November 2006 decision.  Additionally, the appellant did not submit new and material evidence within the one-year appeal period of that decision.

2.  Evidence received since the final November 2006 RO decision is new and material and raises a reasonable possibility of substantiating the appellant's claim of entitlement to basic eligibility for VA compensation benefits.


CONCLUSIONS OF LAW

1.  The November 2006 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claim of entitlement to basic eligibility for VA compensation benefits is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the appellant's claim to reopen the issue of entitlement to basic eligibility for VA compensation benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  This is so because the Board is taking action favorable to the appellant by reopening the claim.  As such, this decision poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Historically, the appellant filed a claim for entitlement to service connection for cerebrovascular accident, hypertension, and renal failure in September 2006.  A November 2006 RO letter denied the claim, finding that the appellant did not have qualifying service that would entitle him to VA compensation benefits.  The appellant filed a notice of disagreement and a statement of the case was issued in September 2007.  The appellant did not perfect his appeal or submit new and material evidence within the one-year appeal period, and the November 2006 decision became final.  As such, new and material evidence must be received to reopen the claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In November 2009, the appellant filed a claim to reopen his claim for service connection.  A February 2011 decisional letter denied the claim, again finding that the appellant did not have qualifying service for VA compensation benefits.  The appellant filed a notice of disagreement, and a statement of the case was issued in November 2013.  The appellant perfected his appeal in January 2014.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit found that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  In this case, the RO did not formally address the issue of whether new and material evidence was received to reopen the claim of entitlement to basic eligibility for VA compensation benefits.  Although the RO did not address this matter, the Board's conclusion is favorable to the appellant, and no prejudice will result from the Board's adjudication in this instance.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2014); 38 C.F.R. §§ 3.1, 3.6.  The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6.  Diseases or injuries incurred or aggravated while performing ACDUTRA, and disability due to injury incurred or aggravated while performing INACDUTRA, are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131. 

A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  To have basic eligibility as a veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505. 38 C.F.R. § 3.6(c), (d).  Allen and Key v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing Perpich v. Department of the Defense, 496 U.S. 334, 110 S.Ct. 2418, 110 L.Ed2d 312 (1990)).  Hence, for the appellant's service in the National Guard, only periods of federalized service are qualifying service for the purpose of VA compensation benefits.

After a thorough review of the evidence of record, the Board concludes that new and material evidence has been received to reopen the claim of entitlement to basic eligibility for VA compensation benefits.  Since the RO's November 2006 decision, new evidence has been received which consists of numerous buddy statements, private treatment records, testimony, and line of duty determinations.  Of particular note, the appellant provided three line of duty determinations in support of his claim.  The line of duty determinations are dated in November 2009 and December 2009, but purport to show that the appellant sustained injuries in the line of duty during INACDUTRA.  Additionally, the appellant submitted buddy statements indicating that the appellant was injured during training.  The Board notes that this evidence is presumed to be credible for the purpose of determining whether it is new and material.  Justus, 3 Vet. App. at 512-13.  

This evidence is new because it was not of record at the time of the November 2006 decision.  It is material because it relates to unestablished facts necessary to substantiate the claim.  In that regard, if presumed credible, the evidence tends to show that the appellant was injured in the line of duty during INACDUTRA, or that he was injured during ACDUTRA.  As such, the evidence received since the November 2006 decision is new and material, and the appellant's claim to reopen the issue of entitlement to basic eligibility for VA compensation benefits is reopened.


ORDER

New and material evidence having been received, the appellant's claim for entitlement to basic eligibility for VA compensation benefits is reopened, and, to that extent only, the appeal is granted.


REMAND

The appellant contends that he was injured during periods of ACDUTRA or in the line of duty during INACDUTRA.  Review of the record reflects that the RO made some attempts to verify the appellant's service.  Nevertheless, the Board believes that further attempts to verify the appellant's service should be made.  Specifically, the Board acknowledges that the RO contacted the Puerto Rico National Guard in February 2010, and requested that the National Guard provide copies of all military service treatment records, any line of duty determinations, and verification of all periods of service.  However, the National Guard's response in August 2010 reflects only that the appellant's "health record" was not found.  The National Guard did not respond to the requests for verification of periods of service or line of duty determinations.  Additional efforts to verify this information should be made.  

Additionally, while the appellant submitted an April 2010 response from the National Personnel Records Center (NPRC) verifying ACDUTRA from June 8, 1972 to October 14, 1972, it is unclear whether the NPRC's response suggests that the appellant had no other periods of ACDUTRA or INACDUTRA.  While the RO submitted a request to the NPRC in February 2010 to verify the appellant's service, the March 2010 response from the NPRC is unclear, indicating that the request was "administratively closed, request rejected."  As this response is unclear, the Board believes that additional efforts should be made to verify the appellant's periods of ACDUTRA and INACDUTRA with the NPRC.

Last, review of the record does not reflect that the RO has made any attempts to obtain the appellant's service personnel records.  While it is clear that the RO made various attempts to obtain the appellant's service treatment records, the appellant's service personnel records are necessary to determine whether his service qualifies him for VA compensation benefits.  Accordingly, all efforts to obtain the appellant's service personnel records should be made.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the Adjutant General of the Puerto Rico National Guard, and any other appropriate source to verify the appellant's periods of ACDUTRA and INACDUTRA during his service with the Puerto Rico National Guard.  The RO should request the appellant's complete service personnel records, including any line of duty determinations, as well.  All efforts to obtain this evidence must be documented in the claims file.

If, after all procedurally appropriate actions to locate and secure the records have been exhausted and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, make a formal finding to that effect.  The RO must also provide the appellant with proper written notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) notice that the appellant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e) (2015).

2.  When the above development has been completed, readjudicate the reopened issue on appeal.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the appellant and his representative, and afford the appellant an adequate opportunity to respond, prior to returning the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


